In an action to recover damages for wrongful death of plaintiff’s intestate, defendants appeal from a judgment in favor of plaintiff in the amount of $195,888.13, entered upon a verdict of a jury in the amount of $175,552.98. Judgment reversed on the facts and new trial granted, with costs to abide the event, unless plaintiff stipulate to reduce the verdict to the amount of $100,000 within ten days after the making of the order hereon, in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion, the verdict was excessive. Carswell, Acting P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ., concur.